SlMRALL, J.,
delivered the opinion of the court:
The question presented by this appeal, and which was well argued at the bar, is, whether a bill can be sustained by a judgment creditor against the administrator, and the sureties on bis-bond, on the suggestion of a wasture or misapplication of the assets, or a withholding them from creditors without any just reason. It is not controverted, that as jurisdiction was divided; among the several courts, under the constitution of 1833, the remedy of the complainants would have been at law upon the administrator’s bond. In Smith v. Everett, decided at this term, we have held in principle that such is the remedy under the present arrangement of jurisdiction of the courts. That case is decisive of this.
It would follow, therefore, that the decree must be reversed,, and judgment in this court, dismissing the bill, but without prejudice to the complainant’s rights in any other proper suit.